Mr. Justice Gary delivered the opinion oe the Court. July 2, 1896, Sage filed a bill against the appellant for a specific performance of an agreement for a lease for a term of two years from April 20, 1896, at a rent of fifty dollars per year, and obtained an injunction to restrain her from interfering with his possession, etc. Very shortly, under the direction of her husband, the house was torn down, and—so far as appears before us—with no participation in, or knowledge or ratification of, the act by her. Nevertheless she has been fined $50 for contempt of court in committing a breach of the injunction. If we have the whole case, she is wronged. There is no appearance by the appellee, and we reverse the order imposing the fine. The costs here are adjudged against the relator, at whose instance the order was made.